Case 2:17-cv-04834-BMC Document 80 Filed 02/11/20 Page 1 of 1 PageID #: 1408

   NEW YORK                                                                                                      SHANGHAI
    LONDON                                                                                                        ATLANTA
   SINGAPORE                                                                                                     BALTIMORE
 PHILADELPHIA                                    FIRM and AFFILIATE OFFICES                                     WILMINGTON
    CHICAGO                                                                                                         MIAMI
WASHINGTON, DC                                                                                                  BOCA RATON
 SAN FRANCISCO                                                                                                  PITTSBURGH
                                                   J. MANLY PARKS
 SILICON VALLEY                                                                                                   NEWARK
                                              DIRECT DIAL: +1 215 979 1342
   SAN DIEGO                                                                                                     LAS VEGAS
                                            PERSONAL FAX: +1 215 689 3682
  LOS ANGELES                               E-MAIL: JMParks@duanemorris.com                                     CHERRY HILL
    TAIWAN                                                                                                      LAKE TAHOE
    BOSTON                                           www.duanemorris.com                                         MYANMAR
   HOUSTON                                                                                                          OMAN
    AUSTIN                                                                                                A GCC REPRESENTATIVE OFFICE
                                                                                                               OF DUANE MORRIS
     HANOI
HO CHI MINH CITY
                                                                                                           ALLIANCES IN MEXICO
                                                                                                               AND SRI LANKA




                                                     February 11, 2020


VIA ECF

Hon. Gary R. Brown
United States Judge
United States District Court for the
  Eastern District of New York
100 Federal Plaza
Central Islip, N.Y. 11722-9014



                   RE:     IQ Dental Supply, Inc. v. Henry Schein, Inc., et al.,
                           No. 17-cv-04834-BMC-GRB

Dear Judge Brown:

         On behalf of Plaintiff IQ Dental Supply, Inc. (“IQ Dental”), and with permission from
counsel for Defendant Benco Dental Supply Company (“Benco”), we write to advise the Court
that, following yesterday’s settlement conference with Your Honor, IQ Dental and Benco did
reach a settlement in principle and are now working to paper it.

          Thank you to Your Honor for the time you spent in helping the parties reach a resolution.

                                                                              Respectfully,

                                                                              /s/ J. Manly Parks

                                                                              J. Manly Parks

cc: All Counsel of Record (via ECF)


D UANE M ORRIS LLP
30 SOUTH 17TH STREET   PHILADELPHIA, PA 19103-4196                               PHONE: +1 215 979 1000   FAX: +1 215 979 1020
